Citation Nr: 0206366	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-03 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
retropatellar compression syndrome, right knee, on appeal 
from the initial grant of service connection.

2.  Entitlement to service connection for hearing loss 
disability.  

3.  Entitlement to service connection for viral syndrome.  

4.  Entitlement to service connection for disability claimed 
as "Persian Gulf illness."  

(The issue of entitlement to service connection for 
depression will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had verified active military service from 
October 1993 to March 1999; he also had more than three years 
and nine months of prior active naval service, which he 
stated was from November 1988 to August 1992.  This appeal 
comes to the Board as a result of an October 1999 rating 
action of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

On March 18, 2002, the appellant testified at a travel board 
hearing in Houston, Texas, before the undersigned, a Member 
of the Board designated by the Chairman of the Board to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2001).  In a March 22, 2002, letter, the RO informed 
the appellant that the tape-recording machine failed to 
record the hearing, thereby preventing preparation of a 
transcript of the hearing for the record.  The RO offered the 
appellant the following options: (1) have the undersigned 
make a decision on the evidence of record and the notes taken 
at the hearing; (2) reschedule the travel board hearing; or 
(3) schedule a video conference hearing.  By a March 26, 
2002, statement, the appellant informed the RO that he wanted 
the undersigned to make a decision on the record with the 
available evidence and the notes taken at the hearing.  

The issue of service connection for depression will not be 
addressed in this decision.  The Board has determined that 
additional development of the record, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), is required.  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  The right knee disability is manifested by full range of 
motion, x-ray studies within normal limits, tenderness, and 
diminished sensation.  

2.  The appellant does not have a current hearing loss 
disability for VA compensation purposes.  

3.  The appellant does not have a chronic viral syndrome.  

4.  The appellant does not manifest objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
claimed as "Persian Gulf illness," that cannot be 
attributed to a known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee retropatellar compression syndrome have not 
been met at any time since the grant of service connection.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5256 to 5262 (2001).  

2.  Hearing loss disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.385 (2001).  

3.  A viral syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  

4.  "Persian Gulf illness" was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed a VA Form 21-526, Veteran's Application 
for Compensation or Pension, in July 1999 regarding the right 
knee and depression claims.  He also filed informal claims 
discussing the viral syndrome, undiagnosed illness, and 
hearing loss claims in August 1999.  Thus, there is no issue 
as to provision of a form or instructions for applying for 
the benefit.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant a letter in August 1999 advising him that it 
had requested medical records he identified and advising him 
that information about any other treatment he may have 
received in the past year should be provided.  In the October 
1999 notice and rating decision transmitted therewith, the 
veteran was told of the evidence considered by the RO, the 
criteria for evaluating his knee disorder, and the RO's 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  The RO also sent the 
appellant a February 2001 letter discussing the evidence 
needed to substantiate his claim regarding the right knee.  
The Board concludes from these actions that VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his July 1996 claim, the appellant indicated that he received 
psychiatric treatment at a private facility; the records of 
that treatment were received in November 1999.  In various 
statements, the appellant indicated that he had received 
treatment at the VAMC in Houston for all of his claimed 
disabilities.  VA clinical records since March 1999 are of 
record.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a 
Persian Gulf Registry examination in August 1999, VA general 
medical, orthopedic and psychiatric examinations in September 
1999, and an orthopedic examination in June 2001.  Further 
examination is not necessary.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Higher Initial Evaluation

In an October 1999 rating decision, the RO granted the 
appellant's claim of service connection for right knee 
retropatellar compression syndrome, and assigned a 
noncompensable evaluation effective March 3, 1999, the date 
following his separation from active service.  He disagreed 
with the rating assigned and perfected an appeal from the 
initial noncompensable evaluation.  In a December 2001 rating 
decision, the RO increased the evaluation to 10 percent 
disabling to reflect functional loss due to pain on motion.  
The claim remains in controversy, as styled on the title page 
of this decision, because the appellant presumably seeks the 
maximum benefit allowed by law and regulation; therefore, the 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  

The appellant contends that the right knee disability is more 
disabling than currently evaluated because it affects his 
ability to walk, stand, and sit.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is 
a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case here, 
is an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.  Compare Suttman v. Brown, 5 Vet. App. 127, 136 
(1993) (where entitlement to compensation has already been 
established, disagreement with assigned rating is a new claim 
for increase based on facts different from a prior final 
claim).  

The evidence relevant for evaluating the right knee 
disability is limited to VA examinations in September 1999 
and June 2001:

? VA general medical examination in September 1999 
indicated that the appellant had had problems with the 
right knee since 1995.  The assessment included right 
knee injury, and referred to a September 1999 
orthopedic examination.  That examination indicated 
that the appellant experienced right knee pain on 
weather changes and had occasional swelling with 
running.  He denied locking, catching, or giving way.  
Examination showed normal gait, full range of motion, 
no effusion, no instability, no meniscal signs, some 
patellofemoral crepitus with manipulation, tenderness 
along the patellofemoral facets, intact quadriceps 
tendons, good strength, and symmetrical muscle mass.  
An x-ray study was within normal limits and showed no 
obvious fracture or dislocation.  The impression was 
mild retropatellar compression syndrome.  

? VA examination in June 2001 indicated that the 
appellant complained of difficulty with his knee, 
primarily over the anterior aspect.  He had pain with 
weather changes, difficulty climbing, kneeling, or 
sitting for prolonged periods of time, and diminished 
sensation through the region of the trauma.  
Examination revealed normal gait, no effusion, full 
range of motion, no instability, and no meniscal signs.  
There was tenderness along the patellofemoral facets 
medially and laterally, symmetrical muscle mass, no 
significant tenderness over the intact quadriceps 
tendon, fatty necrosis in the region of trauma, and 
diminished sensation through the suprapatellar region.  
X-ray examination noted the knee within normal limits 
and with no bony or joint abnormality.  The impression 
was patellofemoral syndrome, right knee, mild to 
moderate.  

The disability is currently evaluated as 10 percent disabling 
pursuant to the criteria of Diagnostic Code 5019, for 
bursitis, which is rated as limitation of motion of affected 
parts as degenerative arthritis based on the criteria of 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a.  In this case, while 
VA examinations and x-rays in September 1999 and June 2001 
did not show any arthritic changes, the rating schedule 
requires that the condition be rated under the same criteria 
as arthritis.

Where limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
But, when limitation of motion does not meet the criteria for 
a zero percent evaluation under either Diagnostic Code 5260 
or Diagnostic Code 5261, there is no additional disability 
for which a rating might be assigned.  VAOPGCPREC 23-97 at 2 
(discussing whether separate ratings might be appropriate for 
both instability and limitation of motion of the knee).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate were flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate were extension 
is limited to 10 degrees, a 20 percent disability rating is 
warranted where extension is limited to 15 degrees, and a 30 
percent disability rating is warranted where extension is 
limited to 20 degrees.  Additionally, where extension is 
limited to 30 degrees, a 40 percent disability rating is 
warranted and where it is limited to 45 degrees, a 50 percent 
disability rating is appropriate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).

Functional loss due to pain, weakness, fatigability, or 
incoordination on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).  These rating 
provisions must be applied in evaluating a joint rated on 
limitation of motion.  See VAOPGCPREC 9-98, citing DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995) and Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995).

The appropriate diagnostic codes covering limitation of 
motion of the knees are Diagnostic Codes 5260 and 5261.  
Under Code 5260 for limitation of flexion of the leg, a 
noncompensable evaluation requires flexion limited to 60 
degrees, and a 10 percent evaluation requires flexion limited 
to 45 degrees.  A 20 percent evaluation requires flexion 
limited to 30 degrees.  The veteran has consistently had full 
range of motion; that is, he has not had any limitation of 
flexion.  That means that his flexion is not sufficiently 
limited to meet the criteria for a noncompensable evaluation.

Under Code 5261 for limitation of extension of the leg, a 
noncompensable evaluation requires extension limited to five 
degrees.  A 10 percent evaluation may be warranted for 
extension limited to 10 degrees, and a 20 percent evaluation 
requires extension limited to 15 degrees.  38 C.F.R. § 4.71a.  
With full range of motion on September 1999 and June 2001 
examinations, the veteran's extension is not so limited as to 
support even a noncompensable evaluation.  See 38 C.F.R. 
§ 4.71 (normal range of knee motion is from zero to 140 
degrees). 

Consideration has been given to other diagnostic criteria of 
potential applicability.  However, there is no ankylosis of 
the knee, so Diagnostic Code 5256 is not appropriate.  The 
examinations noted that there was no instability, thereby 
precluding an evaluation under Diagnostic Code 5257.  The 
examinations did not reveal any meniscal signs, thereby 
preventing consideration of the criteria of Diagnostic Codes 
5258 or 5259.  Nor is there any indication of malunion of the 
tibia or fibula that would warrant an evaluation under 
Diagnostic Code 5262 for impairment of the tibia and fibula.  

The Board must also consider the effect of pain on use as it 
affects functional loss due to the disability.  38 C.F.R. 
§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The RO utilized this criterion in establishing the 
currently assigned 10 percent evaluation, noting that the 
June 2001 examination revealed tenderness along the 
patellofemoral facets, fatty necrosis in the region of 
trauma, and diminished sensation through the suprapatellar 
region.  This examination did not show functional loss due to 
pain on motion, such as objective findings of lost motion due 
to pain.  The currently-assigned rating of 10 percent 
recognizes that there may be occasions on which the veteran's 
right knee may become so painful on use or may flare up to 
the extent that motion is limited to a compensable degree, 
even though such limitation has not yet been demonstrated on 
examination.  The preponderance of the evidence is against 
the claim, as there is absolutely no basis for awarding a 
rating any higher than 10 percent at any time since the 
original grant of service connection.


III.  Service Connection

The claimant seeks to establish service connection for 
hearing loss, viral syndrome, and for symptoms claimed by him 
as "Persian Gulf illness," including dizziness, fatigue, 
headaches, respiratory distress, sinusitis, sore throats, and 
cysts.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In order to 
establish service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.307 (2001).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).



A.  Hearing Loss

The service medical records are associated with the claims 
file.  In an August 1988 enlistment examination, the 
appellant reported no complaints of hearing loss.  Audiology 
testing, which did not measure speech recognition ability, 
showed pure tone thresholds, in decibels (dB), as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

In November 1988, speech recognition was not measured and 
pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
 LEFT
0
0
0
0
0

In September 1989, speech recognition was not measured and 
pure tone thresholds, in dB, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
10
0
0
5
10

In June 1990, speech recognition was not measured and pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
0
0
0
5
10

In March 1992, speech recognition was not measured and pure 
tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-10
0
5
LEFT
0
-5
-10
0
5

In May and September 1992 examinations, the results of the 
March 1992 audiology evaluation were reported, as well as the 
appellant's statements that he had not had any complaints 
regarding his hearing ability.  In an April 1993 examination, 
the appellant again did not complain of hearing problems.  

Following service, the only audiology evidence consists of a 
September 1997 private audiology examination showing pure 
tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
15
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner indicated that both ears 
had normal hearing.  

These audiometry findings do not illustrate a current hearing 
loss disability.  Impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.  Since the 
September 1997 private audiometry testing described above, 
the only audiology evaluation after the appellant separated 
from service, does not show a single threshold measurement at 
40 dB or greater, three such measurements at or above 26 dB, 
or speech recognition less than 94 percent, the appellant 
does not have a hearing loss that may be considered a 
disability for VA compensation purposes.

Although the appellant maintains that he has a current 
hearing loss, his lay contentions do not constitute competent 
evidence, for the record does not show that he has the 
requisite medical expertise to render a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Because the evidence does not include competent evidence 
showing a current hearing loss disability, the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hearing loss.  

B.  Viral Syndrome

The service medical records begin with the August 1988 
enlistment examination, which noted a history of 
tonsillectomy at age 12, a normal lung clinical evaluation, 
and no indication of viral syndrome.  Service clinical 
records throughout the initial period of service indicated 
treatment for various respiratory ailments: in November 1988, 
acute pharyngitis; in January 1989, flu; in March 1989, 
throat infection and pharyngitis; in April 1989, acute 
sinusitis; in October 1989, gastritis; in December 1989, 
viral enteritis, probable viral syndrome, and pyelonephritis; 
in January 1990, viral syndrome and viral influenza; in 
August 1990, upper respiratory infection; in November 1991, 
cough, pain on inspiration, and acute pneumatic process 
suggested by x-ray study; and in March 1992 rule out possible 
viral gastroenteritis.  May and September 1992 examinations 
found normal clinical evaluations and no indication of a 
viral syndrome.  

In April 1993, an examination for reenlistment showed the 
appellant's complaints of throat trouble and the examiner's 
comment that the appellant took medication for an upper 
respiratory infection.  Service clinical records in January 
1995 revealed acute bronchitis, in December 1995 showed rule 
out upper respiratory infection, and in January 1998 noted 
viral syndrome and bronchitis.  

Private clinical records from March to July 1999 showed that 
the appellant had been treated for sinusitis, upper 
respiratory infections, allergic rhinitis, fever, weakness, 
coughing, dizziness, and allergies.  

A September 1999 VA general medical examination indicated the 
appellant's complaints of chest pain, dizziness, and 
diarrhea.  The diagnoses, however, did not include viral 
syndrome.  

VA clinical records from March 1999 to June 2000 included an 
August 1999 chest x-ray that was unremarkable; otherwise, 
there was no indication of a viral syndrome.  

The initial element of any claim of service connection 
requires medical evidence of a current disability.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In this case, the September 1999 VA 
examination report did not include a diagnosis of viral 
syndrome.  Nor did the VA clinical records from March 1999 to 
June 2000 or the private clinical records from March to July 
1999 report any indication of a viral syndrome.  These 
records showed other symptomatology, such as sinusitis, upper 
respiratory infections, allergic rhinitis, fever, weakness, 
coughing, dizziness, allergies, chest pain, dizziness, and 
diarrhea, but in no way suggested that these symptoms were 
caused by a chronic viral syndrome.  Therefore, because the 
record does not include post-service indications of a viral 
syndrome, the evidence does not satisfy the initial element 
of a service connection claim.  Without a current disability, 
there is nothing to connect to service, and the preponderance 
of the evidence is against the claim of service connection 
for a viral syndrome.  

C.  "Persian Gulf Illness"

The appellant claims that he has "Persian Gulf illness."  
He did not specifically indicate what manifestations of this 
"illness" he currently has, but at his hearing he 
identified as symptoms of the claimed illness dizziness, 
difficulty breathing, fatigue, headaches, upper respiratory 
infection, sinusitis, sore throats, cysts, sleep apnea, legs 
cramping at night, and stomach problems.  

The service medical records show that the appellant served 
aboard the U.S.S. Independence in 1989, 1990, and 1991, 
during which that vessel operated in the Persian Gulf in 
support of Operation Desert Shield/Desert Storm.  His actual 
dates of Persian Gulf service have not been verified, nor 
have the actual dates of his Navy service.  However, the 
veteran's DD 214 for his release from Army service does show 
that he received the Southwest Asia service medal with two 
bronze service stars, the Southwest Asia service medal, the 
seas service deployment ribbon, and the Kuwait liberation 
medal.  He is thus a Persian Gulf veteran.  See 38 U.S.C.A. 
§ 1117(e) (West Supp. 2001); 38 C.F.R. § 3.317(d).  

Generally, VA shall pay compensation in accordance with 
chapter 11 of title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117(a); 38 C.F.R. 
§ 3.317(a)(1), (b); 66 Fed. Reg. 56,614, 15 (Nov. 9, 2001).  
See Veterans Education and Benefits Expansion Act of 2001, 
Pub.L. 107-103, § 202 (Dec. 21, 2001) (to be codified as 
amended at 38 U.S.C.A. §§ 1117, 1118) (effective March 1, 
2002, adding chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as medically unexplained chronic 
multisymptom illnesses that may be defined as a cluster of 
signs or symptoms).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.   
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3). 

Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

The service medical records are silent as to any objective 
indications of "Persian Gulf illness," though these records 
do refer to respiratory symptoms and gastrointestinal 
symptoms.

To the extent that the veteran claims sinusitis, upper 
respiratory infection, or sleep apnea as objective 
indications of undiagnosed illness, the claim must be denied, 
as these are all recognized clinical diagnoses.  Furthermore, 
the veteran testified that his sleep apnea test was within 
normal limits, indicating he does not have sleep apnea.

Private clinical records from March to July 1999 showed that 
the appellant had been treated for infectious colitis, 
gastroenteritis, otitis media, and low back pain, all of 
which are recognized diagnoses.  He also had treatment for or 
complaints of fever, weakness, shortness of breath, fatigue, 
and dizziness, which are symptoms.  In July 1999, he 
complained of shortness of breath, fatigue, and dizziness, of 
onset several months before.  The diagnostic impression was 
dizziness and fatigue.  In November 2000, the veteran had 
complaints of nausea, vomiting, productive cough, shortness 
of breath, and feeling weak for four days, which was 
diagnosed to be flu syndrome.  Mild fever and productive 
cough were diagnosed in December 2000 as sinusitis.

VA Persian Gulf Registry examination in August 1999 indicated 
that the appellant complained of memory loss, shortness or 
breath, chest pain, anger issues, history of repeated viral 
infections, history of ear infections, dizziness, fatigue, 
and diarrhea.  The report noted that the appellant recalled 
sailing into the Persian Gulf and being exposed to smoke from 
oil fires, cigarette smoke, diesel and other petrochemical/ 
solvent fumes, microwave, burning trash/feces, and local 
food.  He described himself as in poor health following 
service and being unable to work.  The assessments included 
memory loss, shortness or breath of questionable etiology, 
chest pain of questionable etiology, anger dyscontrol, 
history of viral infections and ear infections, dizziness, 
fatigue since starting on psychiatric medication, and 
diarrhea.  

VA general medical examination in September 1999 revealed no 
abnormalities other than a right knee injury and depression.  

VA clinical records from March 1999 to June 2000 indicated 
that the appellant had been treated for shortness of breath, 
nausea, fatigue (for which he was prescribed Zoloft), 
dizziness, diarrhea, sleeplessness, memory and concentration 
problems, irritability, frequent viral infections, 
insufficient sleep syndrome, intrinsic sleep disorder, and 
rule out sleep apnea versus primary snoring.  It was also 
noted that he sustained a head injury in a 1983 motor vehicle 
accident.  One note, in January 2000, reported a history of 
Persian Gulf syndrome.  

As the legal authority described above makes clear, there is 
no such disability as "Persian Gulf illness."  Instead, the 
law provides for compensation for undiagnosed illnesses that 
are related to a claimant's service in the Persian Gulf War.  
The appellant argues that the medical findings represent 
objective indications of chronic disability resulting from an 
illness manifested by one or more signs or symptoms.  These 
signs or symptoms, say the appellant, include fatigue, 
respiratory distress, sleep disturbances, and 
gastrointestinal problems.  While there have been notations 
of such complaints in his treatment records, there are 
several questions raised.  The signs or symptoms must be ones 
that cannot be associated with a known clinical diagnosis, 
and they must be chronic in nature, that is, they must have 
existed for six months or more or have shown worsening and 
improvement over six months.  Respiratory distress has been 
an intermittent complaint, usually associated with sinusitis, 
flu, or upper respiratory infection, all of acute onset and 
resolution.  It is thus not shown to be either chronic or an 
indication of undiagnosed illness.  Fatigue and dizziness 
have likewise been associated with acute onset and resolution 
or with flu syndrome.  Sleep disturbance has not been shown 
to be chronic.  Fatigue has been associated with taking 
certain medications.  The claimed cysts were diagnosed as 
lipoma in an April 2000 treatment record.  Thus, they are 
associated with a known clinical diagnosis, and there is no 
medical evidence associating them with service.  Diarrhea was 
noted on the Persian Gulf assessment examination to have had 
a reported onset in September 1990 associated with viral 
illness and while on Prozac, but had resolved.  Thus, the 
symptom was associated with known clinical diagnosis or 
medication and has not been shown to be chronic.

The August 1999 VA Persian Gulf Registry examination, while 
reporting the appellant's complaints of memory loss, 
shortness or breath, chest pain, repeated viral infections, 
ear infections, dizziness, fatigue, and diarrhea, reported 
that many of these findings were of questionable etiology or 
resolved.  However, that a finding is of questionable 
etiology does not, in and of itself, indicate that the 
finding is related to the appellant's service in the Persian 
Gulf.  Other than as associated with known diagnoses, the 
veteran's complaints have not been shown to be chronic, nor 
have they been objectively verified through either medical 
notation or competent observation.  The complaint of 
headaches was not made on Persian Gulf examination and is not 
reflected in treatment records unassociated with diagnosed 
illnesses.  

In light of the record, the Board must conclude that the 
evidence does not show that the appellant has an undiagnosed 
illness related to his Persian Gulf service.  The service 
medical records are silent as to any "Persian Gulf 
illness," and there is no objective evidence of chronicity 
of the symptoms claimed as attributable to Persian Gulf 
illness, or that the symptoms cannot be attributed to known 
diagnoses, none of which have been identified as chronic 
themselves.  The preponderance of the evidence is against the 
claim of entitlement to service connection for "Persian Gulf 
illness."  



ORDER

Entitlement to an increased initial rating for retropatellar 
compression syndrome, right knee, currently evaluated as 10 
percent disabling, is denied.  

Entitlement to service connection for hearing loss disability 
is denied.  

Entitlement to service connection for viral syndrome is 
denied.  

Entitlement to service connection for dizziness, difficulty 
breathing, fatigue, headaches, upper respiratory infection, 
sinusitis, sore throats, lipoma, sleep difficulties, leg 
cramps, and gastrointestinal complaints, claimed as 
undiagnosed illness, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

